EXHIBIT 10.1


ASSET SWAP AGREEMENT


This Agreement, dated as of August 1, 2014 ("Agreement"),


AMONG:
 
Renegade Engine Company Pty Ltd
of 5/142 Siganto Drive, Helensvale Qld, Australia 4212
("Renegade")
 
AND:
 
Stuart William Campbell
of 6/10 Bath Street, Labrador, Qld, Australia 4215
("Campbell")
 
WHEREAS:


A.  
Renegade has determined that the transactions contemplated by this Agreement, on
the terms and conditions of this Agreement, would be advantageous and beneficial
to Renegade.



B.  
Campbell has determined that the transactions contemplated by this Agreement, on
the terms and conditions of this Agreement, would be advantageous and beneficial
to Campbell.



C.  
The parties hereto desire to consummate the transactions contemplated herein,
pursuant to which (a) Campbell will transfer to Renegade 3 utility vehicles, and
(b) Renegade will transfer to Campbell one stock motorcycle.



NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the parties hereto as follows.


EXCHANGE OF ASSETS


1.1 Asset Swap. Subject to the terms and conditions of this Agreement, at the
Closing, Campbell agrees to transfer to Renegade the 3 utility vehicles and
Renegade agrees to transfer to Campbell the stock motorcycle.


1.2 Closing.


(a) Subject to the terms and conditions of this Agreement, the closing of the
transactions contemplated by this Agreement (the "Closing") shall take place as
promptly as possible but no later than August 1, 2014, or at such other time as
shall be mutually agreed upon by Renegade and Campbell (the "Closing Date").


(b) Subject to the conditions set forth in this Agreement, the parties agree to
consummate the following transactions at the Closing:


(i) Renegade shall assign and transfer title of 6T9M32AAACOAABO31 motorcycle
vehicle identification number, by physically delivering to Campbell the
motorcycle being sold, statutory vehicle documents duly endorsed sufficient to
validly transfer title of the motorcycle to Campbell.

 
(ii) Campbell shall assign and transfer title to Queensland registered vehicles
090 JTM, 335 LJF and 120 TNC. by physically delivering to Renegade the 3
vehicles being sold, statutory vehicle documents duly endorsed sufficient to
validly transfer title of the vehicles to Renegade.
 
 
1

--------------------------------------------------------------------------------

 


CONDITIONS PRECEDENT; RELATED COVENANTS


2.1 Closing Efforts. Each of the parties hereto shall use its commercially
reasonable efforts ("Reasonable Efforts") to take all actions and to do all
things necessary, proper or advisable to consummate the transactions
contemplated by this Agreement, including using Reasonable Efforts to ensure
that (i) such party’s representations and warranties remain true and correct in
all material respects through the Closing Date, and (ii) the conditions to the
obligations of the other parties to consummate the transaction are satisfied.


TERMINATION


3.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing by the
written consent of each party hereto. If this Agreement is terminated under the
provision of this paragraph, no party hereto or, its directors or officers or
other controlling persons shall have any liability or further obligation to any
other party hereto pursuant to this Agreement.


GENERAL PROVISIONS; OTHER AGREEMENTS


4.1 Press Releases. Other than any required filings under applicable securities
law, none of the parties hereto will, without first obtaining the approval of
the other, make any public announcement, directly or indirectly, regarding this
Agreement, nor the nature of the transaction contemplated by this Agreement, to
any person except as required by law or regulatory bodies and other than to the
respective principals or other representatives of the parties, each of whom
shall be similarly bound by such confidentiality obligations. If any such press
release or public announcement is so required by either party (except in the
case of any disclosure required under applicable securities law), the disclosing
party shall consult with the other parties prior to making such disclosure, and
the parties shall use all reasonable efforts, acting in good faith, to agree
upon a text for such disclosure which is satisfactory to each of the parties.


4.2 Expenses. Regardless of whether the transactions contemplated hereby are
consummated, all legal and other costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party hereto incurring such costs and expenses.

4.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Queensland and the laws of Australia
applicable therein without regard to the conflicts of law provisions thereof.

4.5 Headings. Article and Section headings used in this Agreement are for
convenience only and shall not affect the meaning or construction of this
Agreement.

4.6 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements and understandings, both
written and oral, with respect to the subject matter hereof.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date set forth above.
 
 

  By: /s/ Sonny Nugent      
Sonny Nugent
     
Director
      Renegade Engine Company Pty Ltd             By: /s/ Stuart William
Campbell       Stuart William Campbell  

 
 
2

--------------------------------------------------------------------------------